DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copies of the priority documents were received in parent application 16/619,911.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 3, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Forty-five (45) sheets of drawings were filed on April 16, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 11,036,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 5 of U.S. Patent No. 11,036,015 at least disclose or suggest all of the limitations of claim 1 of the present application.
Regarding claim 1; U.S. Patent No. 11,036,015 claims a connection structure of optical waveguide chips (see lines 1-2 of claim 1 of U.S. Patent No. 11,036,015), comprising: 
5a base substrate in which a plurality of first grooves are formed (see lines 3-4 of claim 1 of U.S. Patent No. 11,036,015); 
a plurality of first spacer members respectively fitted in the plurality of first grooves while partially projecting from the base substrate (see lines 5-7 of claim 1 of U.S. Patent No. 11,036,015); and 10
a plurality of optical waveguide chips in each of which an optical waveguide layer is formed on a substrate, and second grooves fitted on the projecting portions of the first spacer members are formed at positions of the optical waveguide layer facing the first grooves, and each of which is 15mounted on the base substrate while being supported by the first spacer members (see lines 8-14 of claim 1 of U.S. Patent No. 11,036,015), 
wherein the plurality of optical waveguide chips are mounted on the base substrate such that incident/exit end faces of optical waveguide layers of 
wherein each of two adjacent optical waveguide chips further comprises a pitch conversion portion configured to make an interval between cores in the incident/exit end face of an optical waveguide array formed in the optical waveguide 25layer narrower than an interval between cores in a portion far apart from the incident/exit end face (see claim 4 of U.S. Patent No. 11,036,015), and 
wherein each optical waveguide chip has a shape with a notch in at least one of corner portions of the incident/exit end face facing the other adjacent optical waveguide chip (see claim 5 of U.S. Patent No. 11,036,015).

Allowable Subject Matter
Claim 1 would be allowable if the double patenting rejection set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the connection structure of optical waveguide chips defined by claim 1, wherein each of two adjacent optical waveguide chips further comprises a pitch conversion portion configured to make an interval between cores in the incident/exit end face of an optical waveguide array formed in the optical waveguide 25layer narrower than an interval between cores in a portion far apart from the incident/exit end face, and wherein each optical waveguide chip has a shape with a notch in at least one of corner portions of the incident/exit end face facing the other adjacent optical waveguide chip in combination with all of the other limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874